DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/19/2021, with respect to all rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon consideration of the amended claims, a new ground(s) of rejection is made in view of Muller et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-11, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui et al. (2015/0369756) in view of Muller et al. (2002/0040596)
Regarding claim 1, Rezgui discloses an inspection device for detecting objects inside shoes (Figs 1-3), comprising: a transmitting antenna (104) configured to radiate a millimeter-wave signal to an under-test object (abstract), and a millimeter-wave transmitting branch (e.g. 203, 201) configured to provide the millimeter-wave signal for the transmitting antenna array; a receiving antenna (104) configured to receive an echo signal of the under-test object, and a millimeter-wave receiving branch (e.g. 204-206) configured to receive the echo signal received by the receiving antenna array; and a slide guide (106), the transmitting antenna and receiving antenna being slidably connected to the slide guide ([0057]). Rezgui discloses an antenna which transmits and receives rather than separate transmission and reception antenna arrays. However Rezgui also discloses that antenna 104 may take any appropriate form ([0057]).  Muller (Figure 5) discloses an antenna structure for millimeter wave radiation including separate transmitting and receiving arrays,  wherein the transmitting antenna array comprises a plurality of transmitting antenna units, the receiving antenna array comprises a plurality of receiving antenna units, the transmitting antenna units and the receiving antenna units form at least two rows and are arranged alternately in each of the at least two rows, and the transmitting antenna units in one of the two rows are respectively aligned with the receiving antenna units in the other of the two rows (Note Figure 5; paragraphs [0051], [0052], [0056]).  With Rezgui anticipating that antenna 104 may take any appropriate form, it would have been obvious to one of ordinary skill in the 
Regarding claim 3, the antenna arrays of Rezgui as modified by Muller “extend” in both horizontal and vertical directions as illustrated in Figure 5 of Muller.  When employed as the antenna 104 of Rezgui, the vertical direction forms an angle of 90 degrees with the slide guide 106 extended in the horizontal direction. 
Regarding claim 6, Rezgui discloses the claimed baffle (103; [0056]).
Regarding claim 8, Rezgui discloses the claimed driving device (motor; [0057]).
Regarding claim 9, Rezgui discloses the claimed signal collecting and processing device to obtain image information of the under test object (208; [0069]).
Regarding claim 10, Rezgui discloses the claimed display ([0103]). 
Regarding claim 11, Rezgui discloses an inspection device for detecting objects inside shoes (Figs 1-3), comprising: a transmitting antenna (104) configured to radiate a millimeter-wave signal to an under-test object (abstract), and a millimeter-wave transmitting branch (e.g. 203, 201) configured to provide the millimeter-wave signal for the transmitting antenna array; a receiving antenna (104) configured to receive an echo signal of the under-test object, and a millimeter-wave receiving branch (e.g. 204-206) configured to receive the echo signal received by the receiving antenna array; and a slide guide (106), the transmitting antenna and receiving antenna being slidably connected to the slide guide via a “transmission device” (belt) ([0057]). Rezgui discloses 
Regarding claim 13, the antenna arrays of Rezgui as modified by Muller “extend” in both horizontal and vertical directions as illustrated in Figure 5 of Muller.  When employed as the antenna 104 of Rezgui, each direction forms an angle of 90 degrees with the transmission device (belts for each translation direction) extended in the corresponding perpendicular direction. 
Regarding claim 16, Rezgui discloses the claimed baffle (103; [0056]).
Regarding claim 18, Rezgui discloses the claimed driving device (motor; [0057]).

Regarding claim 20, Rezgui discloses the claimed display ([0103]).
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Muller as applied to claims 1 and 11 above, and further in view of Liu et al. (CN105510912). 
	Rezgui discloses basic transmitter and receiver architecture (Figure 3) and discloses that any system may be used which forms and measures a detection signal which is a function of the amplitude, frequency and phase of the received signal relative to the source signal ([0068]), but does not disclose the particular arrangement established in claims 4-5 and 14-15.  Liu discloses a millimeter wave imaging system including (Figure 2) a first voltage-controlled oscillator (201), a first frequency multiplying link (205) and a first broadband filter (203) that are as a “transmitting branch” and a second voltage-controlled oscillator (208), a second frequency multiplying link (210), a MMIC frequency mixer (213), a low-noise amplifier (219) and a second broadband filter (210) that are connected in sequence as a “receiving branch”.  
	It would have been obvious to one of ordinary skill in the art to further modify the inspection device of Rezgui to use the commonly known transmitter and receiver components as claimed, for example as disclosed by Liu, as such is a known alternative which satisfies the requirement of Rezgui to measure a detection signal which is a function of the amplitude, frequency and phase of the received signal relative to the .  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Muller as applied to claims 1 and 11 above, and further in view of Collins et al. (5,455,590).
Rezgui discloses the claimed frequency ([0090]) but indicates that the power of the radiation “may be less than 1 mW” and therefore does not specifically disclose a power greater than 15 dBm.
Collins et al. discloses a millimeter wave imaging system using mechanically scanned linear antenna arrays and operating in a similar frequency band (6 GHz to 30 GHz) and discloses a output power of 50 mW (i.e. ~17 dBm) in order to penetrate clothing.  It would have been obvious to one of ordinary skill in the art to further modify the inspection device of Rezgui to have an output power greater than 15 dBm for the conventional advantage of increasing radiation penetration with predictable results. Further, it is well-settled that optimizing a result effective variable (e.g. power) is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646